Citation Nr: 1453033	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for chronic body pain, including as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1985 to June 1992.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. 

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing is in the Veteran's Virtual VA electronic claims file.  In March 2014, these matters were remanded for additional development.

The issue of service connection for chronic body pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have its onset during active service and is not shown to be related to service.

2.  The Veteran is not shown to have an undiagnosed illness manifested by sleep disturbance related to service.




CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated March 2009, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on this claim.  There must also be substantial compliance with the directives of the March 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, the Veteran's service records and VA records dated from 2003 forward have been obtained and associated with the claims file.  During his hearing, the Veteran identified some additional private records that were not available for review.  He also requested that the record be held open for 60 days so that he could obtain other private records to support his claim.  

The Veteran was provided with a VA examination for his sleep disorder.  The exam contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The record was left open in order to allow the Veteran to submit additional evidence in support of his claim.  In addition, any defect with respect to the hearing is nonprejudicial, and the claim was subsequently remanded in order to obtain all relevant evidence and a medical examination/opinion.

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Service connection also may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2014).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War, and includes the claimant in this case.  See 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) (West 2002) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Post service, an April 2010 sleep study shows the Veteran has a diagnosis of sleep apnea.  See VBMS Medical Treatment Record received May 13, 2011, pages 97 and 98.

An April 1991 medical history report in the service treatment records shows the Veteran reported having frequent trouble sleeping, which a physician indicated was insomnia.  See VBMS STR Medical, pages 8 and 9.  There are three other instances in which he reported sleep difficulty in service, but they included other symptoms and therefore appear unrelated to a sleep disorder.  In this regard, in August 1985 he had additional symptoms of sore throat and congestion, which was assessed as viral syndrome, and in October 1985 he reported "coughing all night", green phlegm, nasal drainage, and trouble breathing, which was assessed as pneumonia.  See VBMS STR Medical, pages 55 and 60.  A third undated record did not actually report sleep difficulty, but notes complaints of sleepiness for two weeks with a history of lost voice and sore throat.  The impression was laryngitis with a comment that the 2 week history of fatigue was suspected to be a psychological contribution to his presentation.  See VBMS STR Medial, Pages 58 and 59.

Although two of the elements needed to establish service connection are satisfied, the record does not contain the requisite nexus that links the Veteran's reported in-service complaints to his current sleep apnea.

On August 2009 VA examination, the Veteran reported a history of obstructive sleep apnea and undergoing uveoplasty in 1993 due to excessive snoring and a diagnosis of sleep apnea.  He indicated the surgery was not very successful and that he still did not have restful sleep.  The physician's impression was that the Veteran had a chronic sleep disorder with a history of obstructive sleep apnea and status post uveoplasty.  However, he added that there is no evidence in his medical records from service that he was diagnosed or treated for any sleep disorder, and he could not therefore make any correlation with his active duty and his sleeping disorder.  See VBMS VA Examination received August 19, 2009.

On September 2009 VA neuropsychological examination, the Veteran reported having ongoing sleep disturbance.  The examiner commented that the Veteran had a sleep study in June 2006 with normal findings and a notation that he slept through the night.  The Veteran also reported sleep disturbance during periods of substance abuse.  It was unclear whether the Veteran had sleep disturbance beyond an irregular sleep schedule and situational factor.  See VBMS Medical Treatment Record received September 25, 2009.

On April 2014 VA examination, the physician also obtained a sleep history from the Veteran, examined him, and reviewed the file.  The Veteran reported staying up all night, having sporadic sleep, and sleeping during the day.  He also woke the neighbors with his snoring.  His girlfriend worried about his apnea and thought he was choking.  He reported that snoring was first reported after he got married.  He had pharyngeal surgery for sleep apnea in 1995 that helped some.  His first sleep study was around 2010 when sleep apnea was diagnosed.  The VA examiner opined that it is less likely as not that obstructive sleep apnea had its clinical onset during service or is otherwise related to service.  He explained that there is no medical documentation identified that supports a diagnosis of sleep apnea in service.

The April 2014 VA examiner acknowledged the presence of a sleep disorder but found there was nothing in the records to link it to service.  This opinion is probative evidence since it was based on the Veteran's history, his medical treatment records, and is consistent with the record.  For example, the April 1991 medical history report indicates the Veteran had insomnia, not sleep apnea.  Furthermore, almost one year later on his March 1992 separation medical history report it shows he denied having frequent trouble sleep.  See VBMS STR Medical, page 39.  Therefore, whatever symptoms he had been having appeared to have resolved in the ensuing year.  The earliest available post-service medical records date back to 2003, and while there is intermittent evidence of sleeping problems, there is no record of a diagnosis for obstructive sleep apnea until the sleep study in April 2010.  

During November 2003 inpatient drug abuse treatment, the Veteran complained of not having a substitute medication for trazodone, which he reportedly took for insomnia and depression.  He also reported that he would have trouble sleeping after 30 days of sobriety.  See VBMS Medical Treatment Record received April 14, 2014, page 63.  In March 2004, the Veteran reported only sleeping 4 hours at night and taking Tylenol PM to help him sleep.  See VBMS Medical Treatment Record received April 14, 2014, page 51.  In June 2009, he reported only sleeping 4 to 5 hours at night since his recovery from drug abuse in 2006.  He was currently sleeping in a dorm setting with 94 people and he was up most of the night.  He was able to sleep better with Benadryl.  See VBMS Medical Treatment Record received May 13, 2011, pages 70 and 71.  

There are also several instances since service and prior to the Veteran's diagnosis in 2010 in which his sleep pattern was observed and no difficulties were noted.  Nursing notes in March 2004 indicate the Veteran slept through the night.  On one night he awoke once, but then he returned to sleep; he was noted to have a restful night.  See VBMS Medical Treatment Record received April 14, 2014, page 44.  The previous two nights he slept through the night undisturbed and without waking up.  See VBMS Medical Treatment Record received April 14, 2014, pages 45 and 47.  In January 2005, he was also observed to sleep through the night without interruption.  See VBMS Medical Treatment Record received March 6, 2009, page 76.

So while there is intermittent evidence of sleep difficulty prior to April 2010, none of these problems are shown to be linked with a diagnosis of sleep apnea.  In particular, a June 2010 sleep clinic records indicates the Veteran's sleep apnea symptoms were snoring, apneas, gasping, awakenings, and excessive daytime somnolence, which were not noted or reported in these earlier records.  See VBMS Medical Treatment Record received May 13, 2011, page 102.  Ultimately, this evidence refutes rather than supports the possibility of an earlier diagnosis.   

Although the Veteran has reported having sleep apnea that led to surgery in the early to mid-1990s there is no medical evidence to support his assertion.  Even if the Board were to find the Veteran's statements were credible regarding an earlier diagnosis of sleep apnea, the Veteran has not been consistent in reporting the specific year of the diagnosis, making it impossible to determine when it was made.  VA attempted to obtain these earlier treatment records, but since the Veteran failed to provide the necessary consent forms to release the records, so no further action could be taken.  

It is also apparent that even though he reports having sleep apnea in the 1990s he has also stated he did not have a sleep study until 2010 when it was diagnosed.  These inconsistencies as well as the other evidence noted tend to discredit the credibility of his statements.  

In support of his claim, a March 2009 statement from G. Y and M. Y, his mother and stepfather, states the Veteran has had a sleep disorder since being back from Saudi Arabia.  While the couple is competent to report what they've observed the Board does not find them competent to identify his sleep difficulties as a primary disorder versus symptoms of another disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As shown by the record, some of his sleep difficulties have been associated with drug use and situational factors as well as sleep apnea, so the lay statement is insufficient to identify a disorder.  Since they did not provide any specific information regarding his sleep problems and they are not competent to diagnose the origin of his sleep difficulties, their statement has limited probative value.  

Furthermore, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since the Veteran's claimed sleep disorder is not a chronic disease under 38 C.F.R. § 3.309(a), the lay statement may not be used to establish continuity of symptomatology since service.

In the appropriate circumstance, such as here, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Here, obstructive sleep apnea was not diagnosed until approximately 18 years after he separated from service and there is no probative evidence linking the disorder to the Veteran's service.  Consequently, the weight of the evidence is against service connection for obstructive sleep apnea.  

Since the Veteran served in the Persian Gulf from August 1990 to March 1991, the Board also considered whether the Veteran has sleep disturbance as a manifestation of an undiagnosed illness associated with his Persian Gulf service.  See VBMS Military Personnel Record, page 3.  However, there is no probative evidence to support this theory of entitlement.  In this regard, the April 2014 VA examiner opined that the Veteran's sleep disturbance found does not represent an objective indication of chronic disability resulting from an undiagnosed illness.  Instead, he attributed it to sleep apnea.

To the extent the Veteran has sleep difficulties attributed to a disorder other than obstructive sleep apnea, an April 2014 VA examiner diagnosed the Veteran with a mood disorder due to general medical condition that had included symptoms of chronic sleep impairment.  See VBMS Medical Treatment Record, page 5, containing VA mental disorder examination of April 2014.  Service connection is already in effect for this disability.  See VBMS Rating Decision Narrative received August 2, 2014.

In short, outside of chronic sleep impairment associated with a service-connected mood disorder, the Veteran it not shown to have any other chronic sleep disorder due to an undiagnosed illness or sleep apnea that is related to his service.  As such, 
a preponderance of the evidence is against the claim and it is therefore denied.


ORDER

Service connection for a chronic sleep disorder is denied.


REMAND

The Board finds that the development undertaken pursuant to the Board's remand is inadequate to decide the claim involving chronic body pain.  In rendering the opinions, the examiner stated there was no evidence of a chronic back problem on separation examination, but failed to address the Veteran's complaints of recurrent back pain he reported on the associated medical history report.  There is also another instance in which it does not appear that the record was thoroughly reviewed.  The Board also notes the records added to the Veteran's file include evidence of a current left ankle disorder.  See Virtual VA CAPRI records received August 26, 2014, page 66.  Notably, the Veteran's service treatment records show he had more than one left ankle injury.  See VBMS STR Medical, pages 16, 63, 64, and 67.  For these reasons, supplemental opinions are needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2014 VA examiner for supplemental opinions.  The examiner must have full access to the VBMS file in order to thoroughly review the records.

a) The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that there is any joint and/or muscle pain (to include the shoulders, hips, knees, and ankles) not associated with a specific disease entity or clinically diagnosed condition that represents an objective indication of chronic disability resulting from an undiagnosed illness.

b) The examiner must also opine whether the diagnosed mechanical low back pain and degenerative disc disease at least as likely as not had its clinical onset during service or is otherwise related to any in-service disease, event, or injury.  

* In rendering an opinion, the physician must consider complaints of low back pain reported following the in-service motor vehicle accident, complaints of low back pain in February 1988, the Veteran's reports of recurrent low back pain noted on his separation medical history report, and complaints of low back pain in treatment records dated in 2003.

c) Regarding the known degenerative spurring and plantar calcaneal spur of left ankle found on June 2014 X-rays (see Virtual VA CAPRI records received August 26, 2014, page 66), opine whether it at least as likely as not had its clinical onset in service or is otherwise related to service to include the multiple ankle sprains and injuries noted therein.

d)  All opinions must be accompanied by the rationale used with reference to specific evidence in the record to support the conclusions reached.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the physician for corrective action.

3.  Finally, after completing all of the above, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) that addresses the issue remaining on appeal and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


